Mary M. Richards v. Commissioner. Douglas H. Richards and M. La Jean Richards v. Commissioner.Richards v. CommissionerDocket Nos. 3547-69 S.C., 4126-69 S.C.United States Tax CourtT.C. Memo 1970-71; 1970 Tax Ct. Memo LEXIS 288; 29 T.C.M. (CCH) 308; T.C.M. (RIA) 70071; March 25, 1970, Filed James Loyd Rogers, for the petitioner in docket No. 3547-69 S.C. Douglas H. Richards, pro se 10853 Rochester Ave., Los Angeles, Calif. in docket No. 4126-69 S.C.Andrew H. Weinstein, for the respondent.  309 FAYMemorandum Findings of Fact and Opinion FAY, Judge: In these consolidated cases respondent determined deficiencies in petitioners' income taxes as follows: Docket No.YearDeficiency3547-69 S.C1965$367.604126-69 S.C1965264.00The only issue for decision is whether Mary M. Richards ("Mary") or Douglas H. Richards ("Douglas") provided during 1965 more than one-half of the total support of Douglas J. Richards ("Doug") and Ellen D. Richards ("Ellen") for dependency deduction purposes under section 151. 1 Respondent agrees that if Mary is entitled*289  to such deductions she is also entitled under section 214 to deduct $900 for child care expenses. Findings of Fact Some of the facts were stipulated and are found accordingly. Mary resided in Los Angeles, California, at the time she filed her petition herein. She filed her Federal income tax return for 1965 on the cash basis with the district director of internal revenue, Los Angeles, California. Douglas and M. Lajean Richards are husband and wife. They resided in Los Angeles, California, at the date of the filing of the petition herein. They filed a joint Federal income tax return for 1965 on the cash basis with the district director of internal revenue, Los Angeles, California. M. LaJean Richards is a petitioner solely by reason of her having filed a joint return with Douglas. Douglas was previously married to Mary. They separated in 1963 and were divorced in 1965. They had two children during their marriage, Doug and Ellen. The children have been living with their mother since the date of separation, including all of 1965. Doug reached age seven and Ellen age four during the year in issue. Pursuant*290  to a Property Settlement Agreement between Douglas and Mary, he conveyed to her as her separate residence the house in which she lived during 1965 with Doug and Ellen. The monthly fair rental value of the house was $270. Douglas paid Mary during 1965 the amount of $935 toward the support of Doug and similarly $935 toward the support of Ellen. He paid these amounts pursuant to an order of the Superior Court of the State of California for the County of Los Angeles. In 1965 Douglas also paid $1,000 to Mary pursuant to the Property Settlement Agreement. During 1965 Douglas paid $113.76 in premiums on a family health insurance policy. One-fourth of such premiums, or $28.44, is allocable to Douglas' support of each of the two children. During 1965 Doug and Ellen were with their father on no more than 15 days, and the children were with their mother on at least 350 days of that year. The days on which the children stayed overnight with their father included only one weekend. Mary and Douglas spent no more than $1.50 per day for feeding each child. Doug and Ellen received their total support in 1965 from their mother and father. During 1965, Mary expended at least $2,200 and Douglas*291  expended no more than $1,600 for the support of Doug. During 1965, Mary expended at least $2,000 and Douglas expended no more than $1,500 for the support of Ellen. Opinion The sole issue for decision is whether Douglas or Mary provided more than onehalf of the support of each child in 1965. Our conclusion will determine which petitioner can claim either child as a "dependent" for purposes of section 151. While it is obvious that both parents have been generous in the support of their children, it has been necessary for the Court to decide which parent has contributed more than one-half of the support of each child. After considering and weighing all the evidence presented, it is abundantly clear that Mary provided in 1965 more than one-half the support of both Doug and Ellen. Decision will be entered for the petitioner in docket No. 3547-69 S.C.Decision will be entered for the respondent in docket No. 4126-69 S.C. 310">69 S.C.  310Footnotes1. All section references are to the Internal Revenue Code of 1954.↩